342 S.W.3d 907 (2011)
Ricardo GARRETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94960.
Missouri Court of Appeals, Eastern District, Division Four.
June 21, 2011.
Scott Thompson, District Defender, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and KEITH M. SUTHERLAND, SP. J.

ORDER
PER CURIAM.
Ricardo Garrett (Garrett), appeals from the motion court's judgment, following an *908 evidentiary hearing, denying his amended Rule 29.15 motion for post-conviction relief. This Court affirmed Garrett's convictions in State v. Garrett, 266 S.W.3d 342 (Mo.App. E.D.2008). On appeal, Garrett claims his trial counsel was ineffective for failing to include an instruction for a lesser included offense in his motion for new trial, and that his appellate counsel was ineffective for failing to appeal the admissibility of evidence seized and statements taken from Garrett. Finding no clear error in the motion court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b)(2).